Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Pesticide volume meter with a thermal flow sensor.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not clear if the pesticide spraying system as defined in the preamble of claim 15 is the same as defined in claim 1. It is advised that claim 15 be written in independent form to include the limitations as defined in claim to overcome the rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7-11 and 14-16 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Tribelhorn (2017/0086363).
Regarding claims 1 and 16, Tribelhorn teaches a pesticide volume meter (Fig. 2A) and method for a pesticide spray system, comprising: a flow sensor (para 0031; flowmeter 150) configured to measure a flow rate of a pesticide dispensed by the pesticide spray system (para 0062); a memory (para 0031); and a control unit (controller) configured to determine a volume of pesticide dispensed by the pesticide spray system based on the measured flow rate, and store the determined volume in the memory.
Regarding claim 2, Tribelhorn teaches a communication interface (300) configured to transmit the determined volume to an external computing device (Fig. 1, para 0031).
Regarding claim 3, Tribelhorn teaches the communication interface configured to communicate wirelessly with the external computing device (para 0071).
Regarding claim 7, Tribelhorn teaches the control unit configured to calculate a volume of pesticide dispensed as a result of each activation of the pesticide spray system, and store the respective volume in the memory (para 0031, 0072).
Regarding claims 8-10, Tribelhorn teaches the control unit is configured to calculate a cumulative total of the pesticide dispensed as a result of a plurality of activations of the pesticide spray system, store the cumulative total in the memory upon receipt of a user input and reset the cumulative total upon receipt of the user input.
Regarding claim 11, Tribelhorn teaches a display, wherein the display is configured to display the cumulative total (para 0031-0032).

Regarding claim 15, Tribelhorn teaches a tank for storing a pesticide; a pump for pressurizing the tank; a spray applicator in fluid communication with the tank; and the pesticide volume meter disposed on a fluid flowpath between the tank and the spray applicator (Fig. 1).
Claims 1, 4-6 and 15-16 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Dixon (9,788,536).
Regarding claims 1 and 16, Dixon teaches a pesticide volume meter (col. 1, lines 7-12) and method for a pesticide spray system, comprising: a flow sensor (Fig. 2) configured to measure a flow rate of a pesticide dispensed by the pesticide spray system (col. 2, line 66-col. 3, line 3); a memory (abstract); and a control unit (microcontroller 40) configured to determine a volume of pesticide dispensed by the pesticide spray system based on the measured flow rate, and store the determined volume in the memory (Fig. 3 and col. 3, lines 4-15).
Regarding claim 4, Dixon teaches a housing comprises an inlet configured to be connected to a first hose, and an outlet configured to be connected to a second hose or a spraying wand (Fig. 4).
Regarding claim 5, Dixon teaches the inlet permits rotation of the housing with respect to the first hose, and the outlet permits rotation of the housing with respect to the second hose or the spraying wand (Fig. 1).
Regarding claim 6, Dixon teaches the pesticide volume meter disposed between a tank and a spraying wand of a pest spraying system (Fig. 1 and 6).
Regarding claim 15, Dixon teaches a tank for storing a pesticide; a pump for pressurizing the tank; a spray applicator in fluid communication with the tank; and the pesticide volume meter disposed on a fluid flowpath between the tank and the spray applicator (Fig. 6).
Claims 1-4, 7, 11 and 14-16 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Ivans (2006/0091245).
Regarding claims 1 and 16, Ivans teaches a pesticide volume meter for a pesticide spray system (20) and a method, comprising: a flow sensor (226) configured to measure a flow rate of a pesticide dispensed by the pesticide spray system; a memory (par 0081 and 312, 314); and a control unit (240, para 0081) configured to determine a volume of pesticide dispensed by the pesticide spray system based on the measured flow rate, and store the determined volume in the memory (para 0082).
Regarding claim 2, Ivans teaches a communication interface (261) configured to transmit the determined volume to an external computing device (para 0084).
Regarding claim 3, Ivans teaches the communication interface configured to communicate wirelessly with the external computing device (para 0100).
Regarding claim 4. The pesticide volume meter of claim 1, comprising a housing (202), wherein the housing comprises an inlet (212) configured to be connected to a first hose, and an outlet configured to be connected to a second hose (nozzle 220) or a spraying wand.
Regarding claim 7, Ivans teaches the control unit is configured to calculate a volume of pesticide dispensed as a result of each activation of the pesticide spray system, and store the respective volume in the memory (para 0081-0082).
Regarding claim 11, Ivans teaches a display (316), wherein the display is configured to display the cumulative total (para 0132).
Regarding claim 14, Evans teaches a rechargeable power supply (para 0065).
Regarding claim 15, Ivans teaches the pesticide spraying system, comprising: a tank (para 0031) for storing a pesticide; a pump (para 0032) for pressurizing the tank; a spray applicator (220) in fluid communication with the tank; and disposed on a fluid flowpath between the tank and the spray applicator.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tribelhorn.
Regarding claims 12 and 13, Tribelhorn teaches all the claimed features except for explicitly teaching the control unit configured to determine whether the measured flow rate detected by the flow sensor is caused by pesticide being dispensed by the pesticide spraying system and determine that the measured flow rate exceeds a first value and then remains above a second value for a duration greater than a minimum duration, and in response determine that the measured flow rate detected by the flow sensor is caused by pesticide being dispensed by the pesticide spraying system. However, to determine if the flow rate detected is by the dispensed pesticide and that the measured flow rate exceeds a first value and the remains above a second value for a duration greater than a minimum duration, is nothing more than a necessary feature of the spray pump in order to evenly apply the pesticide.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Craig (2020/0116535) teaches fluid metering and spraying system. Conrad (7,171,913) teaches a self-calibrating meter for dispensing chemicals including a pressurized tank and a hand held spray applicator. Newton (5,638,285) teaches a system for dispensing agricultural pesticides that comprise a metering device, a flow sensor, a memory device a controller, a display and user interface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187. The examiner can normally be reached Mon-Thu: 6:30-4:30; Mon: Telework; Tue-Thu: On Campus; Fri: Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                            11/3/2021